UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                              Argued July 12, 2006
                              Decided July 26, 2006

                                        Before

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 05-2969

DASMIR AHMEDI,                              Petition for Review of an Order of the
                                            Board of Immigration Appeals
                          Petitioner,
                                            No. A78-959-974
      v.

ALBERTO R. GONZALES,

                        Respondent.

                                        ORDER

        Dasmir Ahmedi, a citizen of Macedonia, entered the United States without
inspection near Hidalgo, Texas, in May 2002. Following his discovery by INS
officials, Ahmedi applied for asylum and withholding of removal on the ground that
he had been persecuted by Macedonian police on account of his ethnicity and
political opinion and feared being tortured if returned to Macedonia. After a
removal hearing, an IJ concluded that Ahmedi had failed to establish either past
persecution or a well-founded fear of future persecution. The BIA summarily
affirmed. Ahmedi petitions for review, and we deny the petition.
No. 05-2969                                                                   Page 2

       At his removal hearing in 2004, Ahmedi testified that he is an
ethnic-Albanian who lived with his wife and two children in Kollar, Macedonia,
until police began “asking us too many questions.” R.82. He explained that in 1995
Macedonian authorities caught his father smuggling bombs into Macedonia from
Albania. His father spent one night in jail while police searched his home, but,
when they found no contraband they released him and ordered him to pay a fine.
Although his father never told Ahmedi why he had the bombs, Ahmedi surmised
that the police thought his father was carrying weapons for the National Liberation
Army (“NLA”).1 After his father’s arrest, police started “mistreating” the family.
R.86. For example, Ahmedi recounted, police would come to his father’s restaurant,
where Ahmedi worked, and vandalize its windows or ask him questions about the
NLA. Police would also stop him and his father for questioning as they walked
home from work or while they cut wood in the forest. During one incident, Ahmedi
said, police pushed him. Consequently, in March 2002 Ahmedi left Macedonia,
traveling through Bulgaria, the Netherlands, Ecuador, and Mexico, and arrived in
the United States two months later.

       Ahmedi testified that he fears the police will arrest and beat him if he
returns to Macedonia. He explained that his father, who still lives in Kollar, told
him that police have come to the house to ask about him. He is afraid of the police
because, according to Ahmedi, even though the political party his family supported
is now part of Macedonia’s ruling coalition government, “the situation is not really
calm because . . . the other parties that have lost are trying to damage the other
people.” R.93. He elaborated that he believes the losing parties want to “gather”
their opponents and ask them questions “like why didn’t you support our party in
the past.” R.94-95. In addition, Ahmedi said, the current government is “still
putting pressure” on his father by asking him whether he is hiding any weapons.
R.94.

       The IJ denied Ahmedi’s application for asylum. The IJ credited Ahmedi’s
testimony but nevertheless determined that he had failed to establish past
persecution because the incidents Ahmedi described did not rise to the level of
persecution. Similarly, the IJ concluded that Ahmedi failed to establish a
well-founded fear of future persecution. The IJ reasoned that Ahmedi’s fear of
“continued questioning” by Macedonian authorities “is not a valid basis for a claim


      1
        The National Liberation Army rebelled against the Macedonian
government in February 2001 in an effort to gain equal rights for the large
ethnic-Albanian community that “traditionally felt treated as second-class citizens.”
R.107-08. In August of that year, however, the NLA settled its differences with the
government and by September 2002 reformed into a political party that now
participates in the ruling coalition government.
No. 05-2969                                                                     Page 3
of future persecution.” R.57-58. The IJ explained, Ahmedi’s fear of “police
brutality” was not reasonable given that his father, “the individual actually
arrested and prosecuted for possession of bombs,” continued to live unharmed in
Macedonia. R.59-60.

       Where, as here, the BIA adopts the IJ’s reasoning without opinion, we review
the IJ’s decision directly and must uphold the denial of asylum so long as that
decision is supported by substantial evidence. Galicia v. Gonzales, 422 F.3d 529,
535 (7th Cir. 2005). Under the substantial evidence standard, an applicant must
demonstrate that the record not only supports, but compels, reversal of the IJ’s
decision. INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992); Medhin v. Ashcroft,
350 F.3d 685, 689 (7th Cir. 2003).

       Ahmedi first challenges the IJ’s determination that he failed to establish past
persecution. He argues that the IJ applied “an overly narrow interpretation of the
term ‘persecution’” and insists that repeated interrogations and harassment by the
Macedonian security forces constitutes persecution. Petr.’s Br. 14.

       To qualify for asylum Ahmedi was required to establish that he is a refugee
under 8 U.S.C. § 1101(a)(42)(A). See Musabelliu v. Gonzales, 442 F.3d 991, 994 (7th
Cir. 2006). A refugee is a person who is “unable or unwilling to return to [his home
country] because of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a social group, or political opinion.” 8
U.S.C. § 1101(a)(42)(A); see Gjerazi v. Gonzales, 435 F.3d 800, 807-08 (7th Cir.
2006). “Persecution does not encompass all treatment that our society regards as
unfair, unjust, or even unlawful or unconstitutional,” and does not include mere
harassment. Margos v. Gonzales, 443 F.3d 593, 597 (7th Cir. 2006) (quoting
Firmansjah v. Gonzales, 424 F.3d 598, 605 (7th Cir. 2005)).

       Substantial evidence supports the IJ’s determination that Ahmedi’s
encounters with the Macedonian police did not constitute past persecution. Ahmedi
was questioned in public settings when he was with his father, but he was never
arrested, jailed, or threatened. Only once was there even physical contact when he
was pushed. This is harassment, not persecution. See, e.g., Ciorba v. Ashcroft, 323
F.3d 539, 545 (7th Cir. 2003) (concluding that monthly questioning by police and
periodic home searches constituted harassment, not persecution); Yadegar-Sargis v.
INS, 297 F.3d 596, 602 (7th Cir. 2002) (concluding that being stopped by police,
interrogated and forced to the back of ration lines constituted harassment, not
persecution); Mousa v. INS, 223 F.3d 425, 430 (7th Cir. 2000) (concluding that
regular questioning and surveillance by police constituted harassment, not
persecution); see also Prela v. Ashcroft, 394 F.3d 515, 518 (7th Cir. 2005) (finding no
persecution where applicant was repeatedly interrogated by police but detained
only once for 24 hours and beaten).
No. 05-2969                                                                           Page 4
      Ahmedi also contends that the IJ erred when she failed to give sufficient
weight to country reports that, Ahmedi insists, show that Macedonian police
“regularly use torture and deny basic civil rights to ethnic-Albanians.” Petr.’s Br.
18. Because conditions have not improved “at the street level” since he left,
Ahmedi contends, police will continue questioning him about his involvement with
the NLA. Id. at 18-19. Then, when he denies knowledge of its activities, his
answers will “no doubt cause a ratcheting-up of the interrogation, during which [he]
would face the possibility of torture.” Id.

      Because Ahmedi failed to establish past persecution, he does not gain the
presumption of a well-founded fear of future persecution. See 8 C.F.R. § 208.13(b);
Tolosa v. Ashcroft, 384 F.3d 906, 908 (7th Cir. 2004). He therefore was required to
prove that he genuinely fears persecution on account of an enumerated ground if
returned to Macedonia and that his fear is objectively reasonable. See Jamal-
Daoud v. Gonzales, 403 F.3d 918, 922 (7th Cir. 2005).

       Substantial evidence supports the IJ’s determination that Ahmedi failed to
establish a well-founded fear of future persecution. Ahmedi contends that, despite
the government’s “efforts to reform,” Macedonian security forces still “employ
abusive tactics such as beatings and torture” to conduct their investigation. Petr.’s
Br. 23. In support, Ahmedi submitted country reports that purportedly document
extreme civil rights abuses perpetrated by the Macedonia police against
ethnic-Albanian targets. Indeed, the reports recount isolated occurrences of police
misconduct, but they also reveal that conditions for ethnic minorities continue to
improve and that Macedonian authorities detain former NLA members only for long
enough to verify that they did not commit war crimes. And current country reports
indicate that there were “no reports that the government or its agents committed
arbitrary or unlawful killings,” “no reports of politically motivated disappearances,”
and “no reports of political prisoners.” U.S. Dep’t of State, Bureau of Democracy,
Human Rights, and Labor, Macedonia Country Reports on Human Rights Practices
- 2005 (Mar. 2006).2 Thus, Ahmedi’s fear of persecution if he returns to Macedonia
is not objectively reasonable.

      Moreover, Ahmedi did not establish that he will be “singled out for
persecution.” See Bradvica v. INS, 128 F.3d 1009, 1013 (7th Cir. 1997) (explaining
that applicant must show he will be singled out for persecution on account of an
enumerated ground). Ahmedi insists that he has been “targeted” for persecution
because Macedonian security forces “have personally sought him out at his home”
and “know his name.” Petr.’s Br. 21. But he produced evidence supporting only his


       2
          We may take judicial notice of country conditions documented in State Department
reports not considered by the IJ. See Margos, 443 F.3d at 599.
No. 05-2969                                                                    Page 5
contention that authorities may want to question him upon his return and that his
father, who, the IJ noted, is the person who initially earned the government’s
attention, remains in Macedonia subject only to occasional police questioning. Thus
any suggestion that Ahmedi will be singled out for anything more than questioning
is pure conjecture.

      Because government action that does not rise to the level of persecution
cannot form the basis for a well-founded fear of future persecution, see Ciorba, 323
F.3d at 545-56, nothing in the record compels reversal of the IJ’s decision.

                                                                            DENIED